         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

DOMINION CAPITAL LLC,                                       :   19 Civ. 6704 (PGG)

                Plaintiff and Counter-Defendant,            :   CONFIDENTIALITY AND
                                                                PROTECTIVE ORDER
                - against -                                 :

SHIFTPIXY, INC.,                                            :

                Defendant and Counter-Plaintiff.            :

------------------------------------- x


PAUL G. GARDEPHE, U.S.D.J.:

                WHEREAS, defendant in this action has applied to the Court for the entry of with

within Confidentiality and Protective Order under Federal Rule of Civil Procedure 26(c) to protect the

confidentiality of nonpublic and competitively sensitive information that it may need to disclose in

connection with discovery in this action;

                WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

                IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation plaintiff and defendant (the “Parties” and individually a “Party”) in this action (including

their respective corporate parents, successors, and assigns), their representatives, agents, experts and

consultants, all third parties providing discovery in this action, and all other interested persons with

actual or constructive notice of this Order — will adhere to the following terms, upon pain of

contempt:

                1.      With respect to “Discovery Material” (i.e., information of any kind produced

or disclosed in the course of discovery in this action) that a person has designated as “Confidential”
         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 2 of 8



pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

                2.       The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in good

faith believes consists of:

                (a)      previously non-disclosed financial information (including without limitation

                         profitability reports or estimates, percentage fees, design fees, royalty rates,

                         minimum guarantee payments, sales reports, and sale margins);

                (b)      previously non-disclosed material relating to ownership or control of any non-

                         public company;

                (c)      previously non-disclosed business plans, product-development information, or

                         marketing plans;

                (d)      any information of a personal or intimate nature regarding any individual; or

                (e)      any other category of information this Court subsequently affords confidential

                         status.

                3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility; and (b) producing for future public use

another copy of said Discovery Material with the confidential information redacted.

                4.       A Producing Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter will




                                                     2
         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 3 of 8



bind the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of record, in

writing, within 30 days after a deposition has concluded, of the specific pages and lines of the

transcript that are to be designated “Confidential,” in which case all counsel receiving the transcript

will be responsible for marking the copies of the designated transcript in their possession or under

their control as directed by the Producing Party or that person’s counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had been designated

Confidential.

                5.       If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising all

prior recipients in writing. Thereafter, this Court and all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential.

                6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection; or (c)

a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                7.       Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

                (a)      the Parties to this action, their insurers, and counsel to their insurers;

                (b)      counsel retained specifically for this action, including any paralegal, clerical,

                         or other assistant that such outside counsel employs and assigns to this matter;

                (c)      outside vendors or service providers (such as copy-service providers and

                         document-management consultants) that counsel hire and assign to this matter;




                                                      3
        Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 4 of 8



               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

               (e)     as to any document, its author, its addressee, and any other person indicated on

                       the face of the document as having received a copy;

               (f)     any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                       hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise provide

                       specialized advice to counsel in connection with this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form annexed as

                       an Exhibit hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating

that he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before




                                                    4
         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 5 of 8



such person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever

comes first.

                9.      In accordance with paragraph 2 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying – on a particularized basis – the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on the

record findings . . . demonstrating that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006).

                10.     The Court also retains discretion whether to afford confidential treatment to

any Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced in evidence at trial, even if such material has

previously been sealed or designated as Confidential.

                11.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. The Parties shall file an unredacted copy of

the Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission.




                                                     5
         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 6 of 8



                12.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for

all affected Parties will address their dispute to this Court in accordance with paragraph 4(E) of this

Court’s Individual Practices.

                13.      Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the request. If

the Parties cannot reach agreement promptly, counsel for all affected Parties will address their dispute

to this Court in accordance with paragraph 4(E) of this Court’s Individual Practices.

                14.      Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for any

business, commercial, or competitive purpose or in any other litigation proceeding. Nothing contained

in this Order, however, will affect or restrict the rights of any Party with respect to its own documents

or information produced in this action.

                15.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process, or

if required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted by

the time allowed under the request, at least 10 days before any disclosure. Upon receiving such notice,

the Producing Party will bear the burden to oppose compliance with the subpoena, other compulsory

process, or other legal notice if the Producing Party deems it appropriate to do so.




                                                     6
           Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 7 of 8



                16.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

                17.     Within 60 days of the final disposition of this action – including all appeals –

all recipients of Confidential Discovery Material must either return it – including all copies thereof –

to the Producing Party, or, upon permission of the Producing Party, destroy such material – including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing

any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys that the

Parties have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even

if such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

                18.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

                19.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

                                                 SO ORDERED:



                                                 Paul G. Gardephe
                                                 United States District Judge




                                                     7
         Case 1:19-cv-06704-PGG Document 30-1 Filed 09/27/19 Page 8 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

DOMINION CAPITAL LLC,                                    :   19 Civ. 6704 (PGG)

               Plaintiff and Counter-Defendant,          :   NON-DISCLOSURE
                                                             AGREEMENT
               - against -                               :

SHIFTPIXY, INC.,                                         :

               Defendant and Counter-Plaintiff.          :

------------------------------------- x


               I,                                      , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.


Dated:
